Citation Nr: 0319800	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







REMAND

The veteran's active military service extended from September 
1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in November 1999 
when it was remanded for additional development.  In August 
2002 the Board undertook additional development of the 
evidence on the issue on appeal pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, the regulation which permitted 
development of evidence by the Board was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Therefore, this case must 
be returned to the RO for initial consideration of the 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran and his 
representative a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the issue listed on 
the front page of this remand order, and 
inform him of the time within which he 
should respond, unless he informs the RO 
that he has no additional evidence to 
submit or waives the required time 
period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

3.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since the April 1996 Statement 
of the Case (SOC).  This evidence has not 
yet been reviewed by the RO.  If the 
claim is denied, the RO should issue a 
new Supplemental Statement of the Case 
and give the veteran an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the April 
1996 SOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


